ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_06_FR.txt. 132

OPINION DISSIDENTE DE M. WINIARSKI

A mon grand regret, je ne puis me rallier à l'arrêt, et je crois
devoir indiquer le plus brièvement possible les raisons de mon
dissentiment.

La Cour est en présence d’un cas particulier, bien individualisé
et que j'ai toute raison de considérer comme exceptionnel. Pour voir
si les conclusions de la Partie demanderesse sont fondées en droit,
la Cour, comme elle Fa toujours fait, doit scruter soigneusement les
faits qui sont à l’origine de la situation en litige et qui la caracté-
risent; elle doit examiner tous les faits du dossier, y compris les
lois nationales des Parties et leur application, pour décider si ces
lois, telles qu’elles ont été appliquées par les autorités nationales,
sont ou ne sont pas en opposition avec les obligations internationales
de Etat.

1. La décision des autorités administratives suédoises du 26 avril
1954 est basée sur l’article 22 a de la loi suédoise de 1924 sur la
protection de l'enfance et de la jeunesse. Les alinéas b, c et d visent
des cas beaucoup plus graves de pré-délinquance et de délinquance
juvénile. Par contre, l'alinéa à vise le cas d’« un enfant en dessous
de 16 ans qui dans sa maison familiale est maltraité ou exposé à une
négligence sérieuse ou à un autre danger concernant sa santé phy-
sique ou morale ». Comme les documents du dossier ne font pas état
de mauvais traitements ou de négligences sérieuses dont la mineure
aurait été la victime, il s'ensuit que la seule raison de la prise en
charge de la mineure par l'office des mineurs est constituée par
«le danger concernant sa santé physique ou morale ». En effet, ce
motif revient dans la décision de la Cour suprême administrative
du 5 octobre 1954: «Il est évident qu’actuellement un transfert
de l'enfant dans un milieu entièrement nouveau pour elle mettrait
gravement sa santé morale en danger. »

La décision administrative du 26 avril 1954 a été prise pendant
la brève période de la tutelle suédoise organisée à la demande du
père de la mineure. Il n’est pas contesté que les autorités adminis-
tratives suédoises ont agi correctement en appliquant à ce moment
à la mineure la mesure d'éducation protectrice; il faut l’admettre
encore pour le maintien de la mesure pendant la période confuse
de transition où, à côté de la tutelle suédoise, existait la tutelle du
père-tuteur organisée aux Pays-Bas.

Mais la situation a entièrement changé par suite de deux décisions
judiciaires: le 5 août 1954, le Tribunal néerlandais de première
instance de Dordrecht décharge le père de la tutelle, nomme une
tutrice et « ordonne que ladite enfant soit remise à ladite tutrice »;
le 16 septembre de la même année, le Tribunal suédois de première

81
133 CONVENTION DE 1902 (OPIN. DISS, DE M. WINIARSKI)

instance de Norrkôping, vu le jugement de Dordrecht, «ordonne
que la tutelle ... ne soit plus réglée conformément à la loi suédoise »;
il laissait ainsi la place à la tutelle au sens de la Convention de
1902.

Dès ce moment, la situation est claire: par les décisions judiciaires
concordantes de Dordrecht et de Norrképing, la seconde donnant
suite à la première, la tutelle de la mineure est réglée par la loi
néerlandaise conformément à la Convention.

2. Il faut rappeler ici l’article premier de cette Convention:

« La tutelle d’un mineur est réglée par sa loi nationale »,

ainsi que l’article 6, alinéa 1:

« L'administration tutélaire s'étend à la personne et à l’ensemble
des biens du mineur, quel que soit le lieu de leur situation. »

L’alinéa 2 statue que cette règle peut recevoir exception quant
aux immeubles d'une certaine catégorie mais il ne prévoit pas
d'exception quant à la personne. Aucun effort d'interprétation ne
pourrait faire dire à ces textes clairs autre chose que ce qu'ils disent.
La Convention était ouverte seulement aux États représentés à la
Troisiéme Conférence de droit international privé et les membres
de la petite famille des nations qui se sont liés par cette Convention
ont sur la tutelle un très vieux fonds commun d'idées et de prin-
cipes, qui a été formulé dans le droit romain: Tutor non rebus
dumtaxat, sed et moribus pupilli praeponitur. Et encore: Personae,
non vei vel causae datur tutor.

Il faut noter aussi que la disposition de l’article 6, alinéa I, ne
constitue pas une régle de conflit de lois. Elle contient une règle de
fond commune, en accord avec l'intention des Etats contractants
formulée dans le préambule:

« Désirant établir des dispositions communes pour régler la
tutelle des mineurs. »

3. La légalité de la tutelle néerlandaise n’est pas contestée par
la Suède, mais elle est respectée seulement en ce qui concerne l’ad-
ministration des biens et la représentation légale. Par contre, le fait
est — et ce fait a été reconnu par le défendeur — que la tutrice
néerlandaise ne peut obtenir la remise de la mineure, à quoi elle a
incontestablement droit en vertu de la loi néerlandaise obligatoire
pour les deux parties en vertu de la Convention; son droit se heurte
à la mesure administrative suédoise prise et maintenue par une
autorité qui détient, comme il a été dit, «une parcelle de la puis-
sance publique ». Le défendeur a reconnu dans son contre-mémoire
que la mesure prise à Norrkôping « fait obstacle » à ce que le droit
de garde soit exercé par la tutrice régulièrement instituée. Les
décisions judiciaires concordantes des deux pays ne peuvent pas

82
134 CONVENTION DE 1902 (OPIN. DISS. DE M. WINIARSKI)

recevoir exécution du fait de l'administration suédoise et ceci sur
le point essentiel des droits relatifs à la personne: le droit de garde,
en vertu duquel le tuteur peut fixer l'endroit où il résidera avec son
pupille ou Venvoyer ailleurs, et aussi, nécessairement, le droit
d’éducation,

Or, si la prise en charge de la mineure pour éducation protectrice
était légitime au moment où elle a été appliquée, sa légalité peut
être contestée du moment: 1° que le tribunal suédois informé de
l'institution de la tutelle néerlandaise a reconnu cette tutelle comme
régulièrement constituée et a annulé la tutelle suédoise, et 2° que
la tutrice a demandé la remise.

A la rigueur, on peut admettre que si les autorités suédoises
avaient voulu trouver dans la Convention une disposition pour
justifier la mesure imposée, elles auraient pu la chercher dans
l'article 7 ainsi conçu:

« En attendant l'organisation de la tutelle, ainsi que dans tous
les cas d'urgence, les mesures nécessaires pour la protection de la
personne et des intérêts d’un mineur étranger pourront être prises
par les autorités locales. »

Cependant, le Gouvernement suédois n’a pas invoqué l’article 7.
En effet, le caractère de la mesure telle qu’elle a été maintenue
depuis quatre ans et demi exclut toute idée d’urgence, même si par
ailleurs l'éducation protectrice pouvait être envisagée comme répon-
dant aux conditions de l’article 7.

4. Comme la Cour, je ne considère pas la mesure administrative
suédoise comme une tutelle rivale qui constituerait une violation
directe et formelle de la Convention; mais il m’est impossible de n’y
voir qu’une certaine limitation temporaire de l'exercice par la
tutrice de son droit — et devoir — de garde et d'éducation. Cette
mesure empiète profondément sur les attributs de la tutelle natio-
nale garantis par la Convention et, dans les conditions de l’espèce,
n’est pas compatible avec celle-ci.

La mineure avait neuf'ans quand elle a été prise en charge par les
autorités administratives suédoises. Au moment où la Cour prononce
sur la présente affaire, elle en a treize et demi. La mesure a donc
déjà duré quatre ans et demi. Rien dans le dossier n’indique que la
levée en soit envisagée prochainement par les autorités qui l’ont
décrétée; la dernière décision en la matière, où la Cour suprême
administrative dit brièvement que la mineure a toujours besoin d’être
en éducation protectrice, remonte au 26 février 1956; elle a donc
été prise il y a deux ans et huit mois. C’est dire que l'éducation
protectrice est appliquée à la mineure à l’âge où cette mesure doit
nécessairement lui imprimer définitivement, sans retour possible,
une orientation personnelle, familiale, professionnelle et nationale.

83
135 CONVENTION DE 1902 (OPIN. DISS. DE M. WINIARSKI)

Or c’est cela qui constitue l’essence de la tutelle, le principal devoir
et aussi le droit de la tutrice.

5. Jene saurais me contenter de la constatation que la Convention
de 1902 a pour but de régler le conflit de lois civiles, que le cas
soumis à la Cour n’est pas un cas de conflit de lois, que, par consé-
quent, on ne peut pas considérer la mesure maintenue par les auto-
rités suédoises comme incompatible avec les obligations internatio-
nales de la Suède.

Tout d’abord, je rappelle ce que je viens d'indiquer, que la dispo-
sition de l’article 6, alinéa 1, de la Convention n'est pas une règle
de conflit de lois, mais une règle de fond commune. Ensuite, il
m'est difficile d'admettre que la matière de la loi suédoise soit en
dehors de ce qui est l’objet de la Convention et que, quoi que les
autorités suédoises fassent dans l'application de cette loi, cela ne
peut en rien contrevenir à la Convention; car la matière commune
de la loi et de la Convention est, en dernière ligne, le mineur. On ne
saurait affirmer d'emblée que puisqu’une loi a un but ou un objet
différent elle ne peut pas aller à l’encontre de la Convention dont,
en fait, elle paralyse les effets ou rend l’exécution impossible. Je
ne parle pas des cas où un Etat, sans violer directement un traité, le
tient en échec par des moyens indirects en édictant ou en utilisant
des lois et règlements ayant apparemment un but différent, mais qui
pratiquement rendent les dispositions du traité sans valeur. La loi
suédoise de 1924 n’est sans doute pas incompatible comme telle avec
la Convention de 1902; mais notre affaire indique que de la manière
dont la loi est appliquée dans un cas déterminé peut résulter une
collision entre elle et la Convention.

6. Assurément, la Convention ne peut pas avoir pour effet l’im-
munité du mineur et du tuteur étranger au regard de l’ensemble de
la législation locale. Sans parler des lois de police et de sécurité,
des lois sur l'entrée et le séjour des étrangers, du contrôle des.
changes, etc., qui n’ont aucun rapport avec la tutelle et qui s’éten-
dent indifféremment à toutes les personnes se trouvant, même pour
un bref séjour, dans le territoire de l'État, il n’est pas contestable
que certaines dispositions législatives considérées d'intérêt public
en matière de mineurs peuvent s'appliquer aux mineurs étrangers
résidant dans le pays. Comme la Cour, j’admets que la loi suédoise
de 1924 appartient à cette catégorie de lois. Mais les conditions dans
lesquelles ces lois sont appliquées aux mineurs étrangers ne sont
pas indifférentes, et c’est l'application de ces lois qui décide de leur
conformité avec les obligations internationales de l'État.

Quelques décisions de la Cour suprême des Pays-Bas citées au
cours de la procédure mettent en relief une de ces conditions qui est
d’une pertinence directe pour le cas décidé par la Cour. Elles sou-
lignent la nécessité de protéger la société « chaque fois que des en--

84
136 CONVENTION DE Ig02 (OPIN. DISS. DE M. WINIARSKI)

fants se trouvant sur le territoire se trouvent en danger du fait des
parents »; « l'intérêt de la société que les enfants ne grandissent pas
ici de manière qu’ils soient menacés de déchéance morale ou physi-
que ». V6llmar, en résumant la jurisprudence néerlandaise, répète
soigneusement ces précisions: enfants résidant dans le pays, situation
qui peut naître 202.

Mais autre chose est d'appliquer la mesure administrative tant
que le mineur réside dans le pays pour une raison ou pour une autre,
par exemple par la volonté du père ou du tuteur; et autre chose est
de retenir le mineur dans le pays pour maintenir la mesure. Un
exemple permet de mettre en lumière le problème.

Supposons que la loi de l’État de résidence pourra écarter la lex
tutelae en imposant au mineur l'instruction primaire obligatoire
jusqu’à un âge plus avancé que celui de sa loi nationale, soit seize
ans au lieu de quatorze ans. Le mineur vient d'accomplir sa quator-
zième année. Si le tuteur voulait retourner avec son pupille dans
leur patrie parce que l'instruction primaire n’y est pas obligatoire
au-delà de quatorze ans et que le pupille pourrait commencer à
travailler, les autorités locales ne pourraient certainement pas s "op-
poser au départ du mineur pour le faire bénéficier de deux années
de plus de l'instruction obligatoire déjà commencée; elles ne pour-
raient les empêcher légitimement de changer de résidence.

Or il ressort du dossier, sans le moindre doute possible, que les
autorités administratives suédoises n’appliquent pas à la mineure
la mesure d’éducation protectrice parce que cette mineure a sa
résidence en Suède, mais qu'elles retiennent cette étrangère en
Suède pour la soumettre à l'éducation protectrice. Cette manière
d'appliquer la loi doit être reconnue franchement incompatible avec
les obligations assumées par la Suède dans la Convention.

Ce qui paraît aussi résulter du dossier, c’est que la mesure en
question n’est pas motivée par l'insuffisance supposée de la tutelle
néerlandaise (article 22 a) au cas où la mineure serait remise à sa
tutrice chez qui elle a déjà son domicile légal. En effet, la tutelle
néerlandaise fonctionnant sous le contrôle efficace des autorités
nationales ne donne pas moins de garanties de la protection des
intérêts de la mineure que l’éducation protectrice suédoise; la ques-
tion de l'application de l'éducation protectrice suédoise par les
autorités néerlandaises ou vice versa ne se pose évidemment pas;
d’ailleurs, les Pays-Bas possèdent une législation sur la protection
de l’enfance et de la jeunesse sensiblement analogue à celle de la
Suède.

7. Il faut relever que dans les décisions judiciaires suédoises
concernant la mineure, il n’a jamais été question de l’ordre public.
Le jugement du tribunal de Norrkôping annulant l'enregistrement
de la tutelle suédoise et maintenant le curateur parle de l'intérêt de
la mineure; la Cour d’appel de Gôta, confirmant la décision de la

85
137 CONVENTION DE 1902 (OPIN. DISS. DE M. WINIARSKI)

première instance, examine l'intérêt de la mineure et décide « vu,
en particulier, les liens étroits entre Elisabeth et la Suède ». La
Cour suprême, annulant les derniers vestiges de la tutelle suédoise
en déchargeant le curateur, dit simplement que ce n’est pas un cas
de nécessité majeure comme l’avait estimé le tribunal de première
instance.

L'intérêt du mineur est la vatio legis, l'objet, le but de la dispo-
sition législative où conventionnelle. Les instances judiciaires sué-
doises, qui seules pouvaient le faire, n’ont pas fait usage de l’excep-
tion d’ordre public. La Cour ne peut pas se substituer au juge natio-
nal pour décider sur ce qu’exige l’ordre public de son pays.

Dans sa duplique, en modifiant partiellement sa position, le
défendeur a déclaré qu’à tort le demandeur vise l’ordre public au
sens précis que ce terme a en droit international privé.

« Il ne s’agit de rien de semblable en l'espèce... La thèse suédoise
est que la loi sur la protection de l’enfance, étant une loi de droit
public, s'applique sur toute l'étendue du territoire à tout enfant
étranger s’y trouvant, sans qu'aucune loi nationale ou étrangère
relative au statut de l’enfant puisse y faire obstacle, et que la Con-
vention de 1902 n’a rien entendu déroger à cet état de choses.
Manifestement, le Gouvernement néerlandais a perdu de vue ce
caractère impératif absolu des lois de droit public, ou de droit admi-
nistratif, que peut-être le Gouvernement suédois lui-même a eu le
tort de ne pas suffisamment marquer. »

La distinction en elle-même est fondée. Quant à la thèse, j'y
reviendrai avant de conclure.

8. La Convention de 1902, bien qu’elle règle des matières de droit
privé, est une convention de droit international public et, comme
toute convention internationale, crée des droits et des obligations
pour les Etats qui l'ont conclue; elle lie les États dont les tribunaux
et les autorités administratives sont les organes. En signant cette
Convention, les États contractants pouvaient considérer comme une
chose certaine que non seulement les décisions de leurs tribunaux
seraient conformes aux règles que cette Convention énonce, mais
que l’exécution de ses décisions serait effectivement assurée par
l'État du juge.

Il est tout naturel que le Gouvernement néerlandais ait pris fait
et cause pour ses ressortissants, car il défend ainsi son propre droit
garanti par la Convention de 1902 et méconnu par les autorités
suédoises.

Par la Convention, les Pays-Bas ont acquis le droit à ce que la
tutelle de leurs mineurs soit réglée par leur loi nationale et qu’en
particulier le droit concernant la personne, droit de garde et d’édu-
cation, soit traité comme inséparable de la tutelle. Ils ont acquis
ce droit non pas par rapport aux tribunaux suédois, mais par rapport

86
138 CONVENTION DE 1902 (OPIN. DISS. DE M. WINIARSKI)

à l’État suédois auquel il appartient de veiller à ce que la manière
dont sa loi nationale est appliquée par ses organes administratifs ne
rende pas inopérante la décision qu’il a rendue, conformément à la
Convention, par l’organe de ses tribunaux. Les décisions des tribu-
naux ont été conformes à la Convention; à supposer que les autori-
tés administratives puissent hésiter entre deux manières possibles
d’appliquer la loi, l’État doit préférer celle qui ne l’expose pas à
une collision avec ses obligations internationales.

9. La solution à laquelle je donne ma préférence n'implique ni
une interprétation ni une critique de la loi suédoise. La Cour per-
manente, dans un de ses premiers arrêts, avait formulé à cet égard
son attitude, dont elle ne s’est jamais départie:

«La Cour n’est certainement pas appelée à interpréter la loi
polonaise comme telle, mais rien ne s’oppose à ce qu’elle se prononce
sur la question de savoir si, en appliquant ladite loi, la Pologne agit
ou non en conformité avec les obligations que la Convention peut
lui imposer envers l'Allemagne.» (Intérêts allemands en Haute-
Silésie polonaise, A, n° 7, D. 19.)

En ce qui concerne les rapports entre un engagement international
et la loi interne, la Cour permanente s’est prononcée à plusieurs
reprises :

« C’est un principe généralement reconnu du droit des gens que,
dans les rapports entre Puissances contractantes d’un traité, les dis-
positions d’une loi interne ne sauraient prévaloir sur celles du traité. »
(Communautés gréco-bulgares, B, n° 17, p. 32.)

Et encore:
« Tl est constant que la France ne saurait se prévaloir de sa légis-
lation pour restreindre la portée de ses obligations internatio-
nales. » (Zones franches, A/B, n° 46, p. 167.)

On a indiqué devant la Cour que la loi suédoise est une loi de
droit public. A cet égard, la Cour permanente énonce:

« Un Etat ne saurait invoquer vis-à-vis d’un autre État sa propre
constitution pour se soustraire aux obligations que lui imposent le
droit international ou les traités en vigueur.» (Traitement des
nationaux polonais à Dantzig, A/B, n° 44, D. 24.)

La constitution est la loi de droit public par excellence.

Je parviens donc à la conclusion que la Cour devrait retenir la
première conclusion du Gouvernement des Pays-Bas.

La seconde conclusion du Gouvernement des Pays-Bas constitue
une simple conséquence juridique de la première. Le Gouvernement
qui par sa mesure administrative a créé une situation irrégulière est
obligé de la faire cesser.

(Signé) B. WINIARSKI.

87
